laternai pavenue service deoartment of the treasury uniform fssue list washington oc contact person telenhone number in reference to jan bats t ep ra t2 attn legend employer m plan x custodian o companyn e o w dear this letter is in response to a request for a ruling_request dated date as supplemented by correspondence dated date date and date which was submitted on your behalf by your authorized representative concerning an arrangement described under sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf employer m is a nonprofit organization exempt from federal income_taxation under sec_501 of the code effective date employer m adopted plan x for the benefit of its employees at that time pian x was funded through the use of tax- sheltered annuity_contracts with custodian n however in employer m decided to change the fundholder to which future contributions would be deposited and entered into an agreement with custodian o to provide funding through mutual funds held in a custodial_account although employees may continue to keep their existing funds in accounts with custodian n new contributions will be placed in custodial accounts with custodian o you represent that both annuity_contracts under code sec_403 and custodial accounts under sec_403 are authorized by plan x s283 page under plan x eligibie employees may elect to defer compensation into plan x on pretax basis in addition employer m may choose on a discretionary basis to make a contribution on behalf of the eligible employees in plan x discretionary contributions are allocated to the accounts of eligible employees in proportion to compensation eligible employees may elect to make salary deferral contributions to plan x anytime after their date of hire they become eligible to receive employer contributions as of the first day of the month following their completion of three months of service with employer m before no formai integrated_plan document had been established for plan x prior to that time the plan documentation consisted of an amalgamation of documents including annuity_contracts issued by custodian n descriptions of the programs provided to the employees and other communication materials to formalize and clarify plan x’s provisions and to ensure that plan x meets the requirements of code sec_403 a new document was prepared and adopted by employer m the new document effective date is the subject of this ruling_request article iv sec_4 of plan x provides that a participant may enter into a valid salary reduction agreement that authorizes employer m to withhold and deposit a portion of the participant's salary into a custodial_account held by plan x the salary reduction agreement under plan x shall remain in effect untit modified or revoked prior to date modifications shall only be made during an annual election_period and shall take effect as of the day of the next plan_year after date modifications shall be made at any time during the year and shall take effect as of the first day of the month following the date such election is provided to the administrator providing that it is administratively feasible if not administratively feasible shail be put into effect as of the first payroll_period after such date a participant may prospectively revoke his election in its entirety during the plan_year in which case no further salary reduction contributions shall be permitted until a new election is made article iv sec_4 d of plan x provides that for each plan_year a participant's_compensation made under plan x and all other plans contracts or arrangements shall not exceed during any taxable_year of the participant the limitation imposed by sec_402 of the code article iv sec_4 of plan x provides that to the extent that contributions to page plan x on behaif of an employee do not exceed the participant's exclusion_allowance under sec_403 of the code the limitation on salary reduction contributions under sec_4 of the code or the annual additions’ limitation under sec_415 of the code such contributions are excluded from the employee's taxable compensation_for the year article tv sec_4 of plan x provides in pertinent part that no rollovers or transfers from other b programs or individual retirement plans shall be allowed notwithstanding the foregoing employer m may from time to time and at any time change the custodial agreement or contract under which new contributions will be deposited by employer m transfer the funds from the previous custodial accounts or contracts to the new custodial accounts or contracts if such a change occurs an employee shail be allowed to article iv sec_4 c of plan x provides that with respect to amounts held ina participant's elective account distributions may not be distributable prior to the earlier of the proven financial hardship of a participant subject_to the limitations of section a participant’s disability within the meaning of code sec_72 termination of employment attainment of age a participant’s death article vi section c of plan x provides that a participant will be fully vested in his participant's account immediately upon entry into the plan article vi section e of plan x provides in pertinent part that notwithstanding any provisions in plan x to the contrary the distribution of a participant's benefits shall be made in accordance with the requirements under this section and shall comply with sec_401 of the code and the regulations thereunder including sec_1_401_a_9_-2 of the income_tax regulations this section provides that a participant's benefits shall be distributed to him not later than april of the calendar_year following the later of the calendar_year in which the participant attains or the calendar_year in which the participant retires article vi section b of plan x as amended provides that an eligible roltover distribution is any distribution of all or any portion of the balance_to_the_credit of the distributee except that an eligible_rollover_distribution does not include any distribution that is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee’s designated_beneficiary or for a specified period of ten years or more any distribution to the extent such distribution is required under sec_401 of the code the portion of any distribution that is not includable in gross_income determined without regard to the 25s page exclusion for net_unrealized_appreciation with respect to employer_securities and effective date or if elected by the plan_administrator pursuant to irs notice_99_5 date any distribution that is a hardship_distribution as described in section article ix sec_9_2 of plan x provides in part that benefits may not be transferred assigned or alienated except in the case of a qualified_domestic_relations_order within the meaning of code sec_414 article x section provides that the administrator shall have authority to make any and all necessary rules or regulations binding upon al participating employers and all participants to effectuate the purposes of this article notwithstanding anything to the contrary in the event of a conflict between pian x and an annuity_contract or a custodial_account the terms of plan x shall prevail article x section has been amended to provide that if the participant is an employee of more than one employer hereunder the limits of sec_402 of the code shall apply to all salary deferral a contributions of the participant during a calendar_year regardless of which employer employed such participant at the time of such deferrals b the limits under sec_403 shall be applied separately for each employer based on the foregoing facts and representations you have requested a ruling that plan x meet the requirements of sec_403 of the code sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee is excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 which is a state a political_subdivision of a state or an agency_or_instrumentality of one or more of the foregoing such annuity_contract is not subject_to sec_403 the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of section sb page a sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code in addition except as provided in sec_403 a custodial_account described in sec_403 is treated as an annuity_contract for all purposes of the code sec_403 of the code provides that the exclusion_allowance equals of the employee's includible_compensation multiplied by the employee's years_of_service with the employer less amounts previously excludable sec_403 of the code defines includible_compensation to mean the amount of compensation received from the employer in the employee's most recent one- year period_of_service which is includible in the employee's gross_income sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to those of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 are met regarding direct rollovers sec_401 of the code generally provides for a mandatory benefit_commencement_date at age and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans for taxable years beginning after date section a of sbupa amended sec_401 to provide that the term required_beginning_date means in the case of an employee who is not a 5-percent_owner april of the calendar_year following the later of a the calendar_year in which the employee attains age or b the calendar_year in which the employee retires sec_403 of the code provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters ofs page financial hardship sec_403 of the code states that a custodial_account which satisfies the requirements of sec_401 shail be treated as an organization described in sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investment thereof sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets wil be consistent with the requirements of sec_401 sec_401 of the code requires that the contract be nontransferable sec_401 of the code requires a qualified_plan to provide a distributee of an eligible_rollover_distribution with the option of having the distribution directly rollover to an eligible_retirement_plan effective for tax years beginning after date section a of sbjpa provides that the frequency that an employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 of the code for taxable years beginning after date section c of the sbjpa of amended sec_403 to provide that in the case of a contract under a salary reduction agreement the contract meets the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 and g of the code provide generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure as adjusted for cost of living increases sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any oisy page employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of a dollar_figure or b of compensation in this case you represent that employer m an employer described in sec_403 of the code has established plan x as its sec_403 program for its employees a participant's salary reduction contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x is not an annuity_contract described in sec_403 of the code the annuity_contracts are nontransferable as required by sec_401 plan x satisfies the requirement under sec_403 of the code that amounts held in custodial accounts shall be distributable only upon a participant's attainment of age separation_from_service death disability or with respect to elective_deferrals only in the case of hardship plan x satisfies the distribution xsf page requirements under sec_403 and limits contributions in accordance with sec_402 sec_403 and sec_415 of the code plan x also provides participants with an election to make a direct_rollover distribution finally plan x satisfies all the requirements of sec_403 of the code therefore based on the foregoing law and facts with respect to your ruling_request we conclude that plan x satisfies the requirements of sec_403 of the code this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours aigned joyor floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice o60
